DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen et al, US Patent Pub. 20110187640 A1.
Re Claim 1, Jacobsen et al discloses a method of controlling a wireless earphone (para 0004: wireless headsets), comprising: acquiring a user gesture from a sensor (para 0004: wireless headsets with gestures used to control said headset operation implying that the headset includes gesture sensors), where the sensor is part of an earphone (para 0004: wireless headsets with gestures used to control said headset operation implying that the headset includes gesture sensors); and associating the user gesture with controlling a function of the earphone (para 0004: wireless headsets with gestures used to control said headset operation implying that the headset includes gesture sensors).
Re Claim 2, Jacobsen et al discloses the method according to claim 1, where the sensor is a touch or proximity sensor (para 0004: wireless headsets with gestures used to control said headset operation implying that the headset includes gesture sensors; wherein gesture sensors are inherently either touch sensors or proximity sensors).
Claim 11 has been analyzed and rejected according to claim 1.
Claim 12 has been analyzed and rejected according to claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al, US Patent Pub. 20110187640 A1 as applied to claim 1 above, in view of Kerr et al, US Patent Pub. 20100328224 A1.
Re Claim 3, Jacobsen et al discloses the method according to claim 2, but fails to disclose where the sensor includes smart skin. However, Kerr et al teaches the concept of a headphone with a touch sensor (Kerr et al, abstract: touch sensors inherently include smart skin interface). It would have been obvious to modify the Jacobsen et al system to include a touch sensor as taught in Kerr et al for the purpose of being able to control the headphone with actual physical touches as well.
Re Claim 4, the combined teachings of Jacobsen et al and Kerr et al disclose the method according to claim 3, where the function of an earphone includes, volume control, media control, directional control, mute control, recording and phone control of the earphone (Jacobsen et al, para 0004: wireless headsets with gestures used to control said headset operation implying that the headset includes gesture sensors). Though the combined teachings of Jacobsen et al and Kerr et al do not specifically disclose all of the aforementioned earphone controls, it would have been obvious to modify an earphone system with touch controls such that the touch controls are able to control all controls of the earphone including but not limited to volume controls, media controls, directional controls, recording controls, mute controls etc for the purpose of enabling touch control with all possible earphone controls thus making the system user friendly.
Re Claim 5, the combined teachings of Jacobsen et al and Kerr et al disclose the method according to claim 4, where the user gesture includes tapping the finger on a second portion of the sensor (Kerr et al, abstract: tapping is selected from the Markush claim language).
Claim 13 has been analyzed and rejected according to claim 3.
Claim 14 has been analyzed and rejected according to claim 4.
Claim 15 has been analyzed and rejected according to claim 5.

Claims 6-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al, US Patent Pub. 20110187640 A1 and Kerr et al, US Patent Pub. 20100328224 A1, as applied to claim 5 above, in view of Kuniyoshi et al, US Patent Pub. 20130077018 A1.
Re Claim 6, the combined teachings of Jacobsen et al and Kerr disclose the method according to claim 5, but fail to disclose where the sensor is tubular of length greater than its diameter. However, Kuniyoshi et al teaches the concept of a touch sensor with a tubular sensor (Kuniyoshi et al, para 0008: tubular sensors have longer lengths that diameters). It would have been obvious to modify the sensors of Jacobsen et al and Kerr et al to be a tubular sensor as taught in Kuniyoshi et al for the purpose utilizing sensors that can resist impact.
Re Claim 7, the combined teachings of Jacobsen et al, Kerr and Kuniyoshi et al disclose the method according to claim 6, but fail to explicitly disclose where the sensor is part of a behind the ear portion of the earphone. However, it would have been obvious to try to put the sensor at what ever location they desire around the user’s ear where the earphone transducers are located since the user’s head is only but so big giving one of ordinary skill the ability to try different sensor locations, including behind the user’s ear, to gain optimal sensor usage thus making the system more user friendly.
Re Claim 8, the combined teachings of Jacobsen et al, Kerr and Kuniyoshi et al disclose the method according to claim 7, where the gesture is squeezing and rotating along the outside of the sensor (Kerr et abstract: tap/squeeze and circular motion(rotate)).
Re Claim 9, the combined teachings of Jacobsen et al, Kerr and Kuniyoshi et al disclose the method according to claim 8, where rotating in one direction increases the volume while rotating in an opposite direction decreases the volume (Kerr et al, para 0062: volume control can be accomplished by the circular/rotating motion; wherein one direction naturally will increase the volume while the opposite circular/rotating direction will decrease the volume).
Claim 16 has been analyzed and rejected according to claim 6.
Claim 17 has been analyzed and rejected according to claim 7.
Claim 18 has been analyzed and rejected according to claim 8.
Claim 19 has been analyzed and rejected according to claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al, US Patent Pub. 20110187640 A1, Kerr et al, US Patent Pub. 20100328224 A1 and Kuniyoshi et al, US Patent Pub. 20130077018 A1, as applied to claim 7 above, in view of Mooring et al, US Patent Pub. 20100172522 A1.
Re Claim 10, the combined teachings of Jacobsen et al, Kerr et al, Kuniyoshi et al disclose the method according to claim 7, but fail to explicitly disclose where the gesture is squeezing and sliding along the length of the sensor, where sliding in one direction increases volume and in the opposite direction decreases volume. However, Mooring et al teaches the concept of different touch patterns that could be used for touch sensor controls, where the touch patterns include touching and sliding fingers up/down or right/left (Mooring et al, para 0034). It would have been obvious to modify the combined teachings of Jacobsen et al, Kerr et al and Kuniyoshi et al to include touch and finger sliding in a straight line for controls as taught in Mooring et al for the purpose of using a system where different type of controls could be set by a user thus making the system user friendly in that a user could chose a touch control easiest for them to remember.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651               					6/4/2022